Name: Council Regulation (EC) No 1552/95 of 29 June 1995 amending Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sector
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production;  EU finance
 Date Published: nan

 Avis juridique important|31995R1552Council Regulation (EC) No 1552/95 of 29 June 1995 amending Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sector Official Journal L 148 , 30/06/1995 P. 0043 - 0044COUNCIL REGULATION (EC) No 1552/95 of 29 June 1995 amending Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sectorTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the situations in Italy and Greece have been the subject of a special examination to verify whether the increases in the total guaranteed quantity laid down in Article 3 of Regulation (EEC) No 3950/92 (3) for those two Member States can be maintained in 1995/96 and subsequent years; whereas the Commission has submitted to the European Parliament and to the Council a report on the application of the milk quota scheme in Italy and Greece; whereas the Commission concludes from the report that the two Member States have generally fulfilled the conditions laid down by the Council for the introduction of the milk quota scheme and in Italy for the use of the reserve of 347 701 tonnes; Whereas Article 3 (2) of Regulation (EEC) No 3950/92 has been amended on several occasions; whereas, in the interests of clarity, it shall be replaced by a consolidated text, HAS ADOPTED THIS REGULATION: Article 1 Article 3 (2) of Regulation (EEC) No 3950/92 is hereby replaced by the following: '2. The following total quantities shall be fixed without prejudice to possible review in the light of the general market situation and particular conditions existing in certain Member States: >TABLE>The increase in the total quantities for Belgium, Denmark, Germany, France, Ireland, Luxembourg, the Netherlands and the United Kingdom shall be granted in order to permit the allocation of additional reference quantities to: - producers who, by virtue of the second indent of Article 3a (1) of Regulation (EEC) No 857/84 (*), had been excluded from allocation of a special reference quantity, - producers situated in the mountain areas as defined in Article 3 (3) of Directive 75/268/EEC (**) or to the producers referred to in Article 5 of this Regulation or to all producers. The increase in the total quantity for Portugal shall be granted as a matter of priority to contribute towards satisfying the requests for additional reference quantities from producers whose production during the 1990 reference year was substantially affected by exceptional events which took place during the period 1988 to 1990 or to the producers referred to in Article 5. The increase in total quantities of deliveries granted for the period 1993/94 for Greece, Spain and Italy shall be established for Spain and shall be extended for the period 1994/95 for Greece and Italy. The total quantity of deliveries for Italy includes a reserve of 347 701 tonnes for allocation, in so far as necessary and in agreement with the Commission, of reference quantities to producers who have brought legal proceedings against a national administration following withdrawal of their reference quantities and obtain judgment in their favour. The increase in the total quantities of deliveries granted for the period 1994/95 for Greece and Italy shall be established with effect from 1995/96. The overall quantity for the Austrian deliveries quota may be increased to compensate Austrian 'SLOM` producers, up to a maximum of 180 000 tonnes, to be allocated in accordance with Community legislation. This reserve must be non-transferable and used exclusively on behalf of producers whose right to take up production again will be affected as a result of accession. The overall quantity for the Finnish deliveries quota may be increased to compensate Finnish 'SLOM` producers, up to a maximum of 200 000 tonnes, to be allocated in accordance with Community legislation. This reserve must be non-transferable and used exclusively on behalf of producers whose right to take up production again will be affected as a result of accession. The increase in overall quantities, and the conditions under which the individual reference quantities provided for in the two preceding subparagraphs shall be granted, shall be decided upon in accordance with the procedure referred to in Article 11. (*) OJ No L 900, 1. 4. 1984, p. 13. (**) OJ No L 128, 19. 5. 1975, p. 1. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 June 1995. For the Council The President J. BARROT (1) OJ No C 142, 8. 6. 1995, p. 15. (2) OJ No C 151, 19. 6. 1995. (3) OJ No L 405, 31. 12. 1992, p. 1. Regulation as last amended by Regulation (EC) No 630/95 (OJ No L 66, 23. 3. 1995, p. 11).